

CONTRACT FOR THE SALE OF REAL ESTATE


THIS AGREEMENT made and entered into on this 11th day of December, 2008, between
Thomas M. Holgate and Nancy Holgate of Springfield, Missouri, (hereinafter
“Seller”) and Freedom Financial Group, Inc., a Delaware corporation (hereinafter
“Buyer”) and agree as follows:
 
WITNESSETH:
 
WHEREAS, the Seller is owner of certain real estate located in Springfield,
Greene County, Missouri;
 
WHEREAS, Buyer, as a part of Seller Thomas M. Holgate’s employment agreement
with the Seller, desires to purchase said real estate.
 
NOW, THEREFORE, in consideration of the covenants and agreements herein made,
kept and performed, the parties agree as follows:
 
1.           Buyer agrees to buy from Seller and Seller agrees to sell to Buyer
all of Seller’s right, title and interest in and to the following described real
estate locate in Springfield, Greene County, Missouri, to-wit:
 
Lot 85 Eaglesgate Phase 1 Final Plat
 
SUBJECT TO easements, restrictions, reservations and covenants, if any, now of
record, and taxes for 2008, and thereafter.
 
hereinafter referred to as “the Real Estate”.
 
2.           The purchase price to be paid by Buyer to Seller for the Real
Estate shall be equal to the amounts due on Seller’s promissory notes the
repayment of which are secured by two existing Deeds of Trust signed by Seller
on the real estate in favor of Bancorp South plus $15,000.00 with the total
purchase price not to exceed three hundred forty-five thousand dollars
($345,000.00). payable in cash equal to the amount secured by the two deeds of
trust not to exceed three hundred thirty thousand dollars ($330,000.00) and by
delivery of Buyers non-negotiable unsecured promissory note in the amount of
$15,000.00 payable one year from date of closing provided that Seller Thomas M.
Holgate is an employee of Buyer on the date the promissory note is due, unless
Seller Thomas M. Holgate’s employment with Buyer is terminated pursuant to
either Section 7(a) or Section 7(c) of his employment agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Seller shall, within ten (10) days after the execution of this
Contract, provide Buyer with a commitment for title insurance issued by Hogan
Land Title Company of Springfield, Missouri, showing marketable title vested in
Seller, subject, however, to two deeds of trust in favor of Bancorp South, one
being document #002472-08 in the Greene County Recorder’s Office, and the second
being document #001449-08 in the Greene County Recorder’s Office; easements,
covenants, conditions, and restrictions of record; and, taxes for 2008 and
thereafter.  Buyer shall have seven (7) days after receipt of the title
commitment to examine the title and make any objections to title, which
objections shall be made in writing.  If Buyer shall fail to make any written
objections by that date, then Buyer shall be deemed to have waived any rights to
make any such objections.  Seller shall use due diligence to meet Buyer’s
objections by removing any objected encumbrance or defect.  If Seller is unable
to remove any objected encumbrance or defect by closing, then Buyer may
terminate this agreement.  Except as provided herein, title to be conveyed is to
be marketable title as set forth in Title Standard 4 of the Missouri Bar.  Any
encumbrance of defect which is within the scope of any of the Title Standards of
the Missouri Bar shall not constitute a valid objection to title on the part of
the Buyer, provided Seller furnishes the affidavits or other title papers, if
any, described in the applicable standard.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Seller shall convey their interest in the Real Estate by delivering
to Buyer at closing their Warranty Deed, properly acknowledged, free and clear
of any liens and encumbrances, subject, however, to easements, covenants,
conditions, and restrictions of record, and taxes for the year 2008 and
thereafter, at which time all sums due Seller from Buyer shall be paid to
Seller.  Seller will assign to Buyer all existing escrow accounts held in
connection with either deed of trust. Taxes for the year 2008 will be prorated
as of the date of the closing.
 
5.           The closing will be held at Hogan Land Title Company, 1605 E.
Sunshine, Springfield, Missouri, within twenty (20) days after Seller delivers
to Buyer a commitment for title insurance, unless otherwise agreed by the
parties.  Buyer will be solely responsible for the purchase of any title
insurance policy insuring title in its favor in the Real Estate.
 
6.           This agreement may be executed in counterparts, each of which when
so executed and delivered (whether by telecopy or otherwise) shall be an
original, but all of which together shall constitute one and the same
agreement.  Facsimile signatures are considered the same as original signatures.
 
7.           This agreement shall be binding upon the parties hereto, their
heirs, successors, executors, and assigns.
 
IN WITNESS WHEREOF, the parties have subscribed their names on the day and year
first next signatures.


Dated:  12/11/08
  /s/Thomas M. Holgate
   
  Thomas M. Holgate, “Seller”
     
Dated:  12/11/08
  /s/Nancy Holgate
   
  Nancy Holgate, “Seller”
       
AND
       
FREEDOM FINANCIAL GROUP, INC., “Buyer”
     
Dated:  12/11/08
By:
/s/Jerald L. Fenstermake
   
Jerald L. Fenstermaker, President

 
 
3

--------------------------------------------------------------------------------

 